DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 40-47 are pending in this application and were examined on their merits.

The rejection of Claims 40-47 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-
AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 12/02/2022.

Claim Interpretation

The Examiner notes the inclusion of the transitional phrase “consisting
essentially of into Claim 40.  Absent a clear indication in the Specification or claims
what the basic and novel characteristics of the inventions are, the Examiner has
construed the limitation as “comprising”, consistent with the MPEP at 2111.03, III.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-42 and 44-47 are newly rejected under 35 U.S.C. § 103 as being
unpatentable over Tayi et al. (06/22/2015), in view of Abe et al. (US 2011/0046364 A1), as evidenced by Kannicht (2008), and Magnelli et al. (US 2015/0346194 A1), all of record.

Tayi et al. teaches a method for preparing a labeled glycoprotein sugar chain
from an antibody (glycoprotein), comprising:
adding 50-100 µg of an antibody solution (liquid sample/phase containing unpurified glycoprotein in cell culture supernatant, see Pg. 2, Column 2, Lines1-4) solution (Pg. 3, Procedure, Line 8) to a solid-phase (mini protein-A or protein-G column) in a single container/column, thereby capturing the glycoprotein.





The reference further teaches adding a sugar chain-releasing enzyme solution (PNGase F) to the solid phase containing the captured glycoprotein in the container/column, under heating conditions and in an open system (only bottom of column plugged) to separate/free the sugar chain from the solid phase bound glycoprotein into the liquid phase and then adding a labeling reagent (2-aminobenzamide/2- AB, a protic/aprotic solvent [acetic acid and DMSO, which has a boiling point higher than the acetic acid] and the reducing agent sodium cyanoborohydride/NaBHaCN) to the isolated free sugar chain in an eluted liquid phase.  Thereby obtaining a labeled sugar chain (Pg. 2, Figure 1 and Column 2, 2-AB labeling solution and Pg. 3, Procedure, 1.1-1.9 and Pg. 4, Procedure, 4.1), and reading on Claim 40.

Tayi et al. does not teach a method comprising an isolation-labeling step consisting of:
adding a sugar chain-isolating/releasing enzyme solution together with an acid- derived anionic surfactant to the glycoprotein captured solid phase in the container, thereby producing a free sugar chain in the liquid phase and a deglycosylated glycoprotein captured by the solid phase in the same reaction system/container;




and a labeling sub-step consisting of:  adding a labeling reagent to the free sugar chain in the liquid phase and deglycosylated glycoprotein captured by the solid phase
(precluding elution of the liquid phase containing the isolated sugar chain) in the same reaction system/container, thereby obtaining a labeled free sugar chain in the liquid phase and a deglycosylated glycoprotein captured by the solid phase in the same reaction system/container, 
or wherein the amount of glycoprotein in in a range of 0.001-500 µg in the container, as now required by Claim 40.

Abe et al. teaches a method of preparing a labeled glycan (sugar-chain) contained in a biological sample comprising:
(a) trapping a sugar chain in a sugar-trapping substance, which is a substance for specifically trapping a sugar chain from a biological sample;
(c) releasing/freeing the sugar chain from said sugar-trapping substance; and
(d) labeling the released sugar chain, wherein the processes (a), (c) and (d) are conducted sequentially in a single reaction vessel (thereby reading on the claimed limitation of a labeling sub-step of adding a labeling reagent to the free sugar chain in a single reaction system containing free sugar chain without elution (Pg. 6, Claim 1).

Abe et al. further teaches wherein the sugar-trapping substance may be a substance having a hydrazide group (Pg. 4, Paragraph [0064)),
and wherein the releasing of step (c) is performed with an acid, such as trifluoroacetic acid (Pg. 5, Paragraph [0068]-[0069)).
While Abe et al. may use “open” comprising language in the cited claim above, the cited claim does not specifically require the presence of any additional component or method step, as precluded by the “consisting of” claim language of the instant Claim 40, “isolation-labeling step”.

Kannicht teaches that N-glycans (sugar chains) may be hydrolyzed from purified glycoproteins, serum glycoprotein mixtures or delipidated membrane fractions by chemical hydrolysis using hydrazine or enzymatic hydrolysis using PNGase F, and while chemical deglycosylation may be an economical alternative, it is less suitable for analytical purposes as compared to enzymatic deglycosylation (Pg. 231, Lines 2-13).

The reference further demonstrates the use of trifluoroacetic acid in hydrolysis of glycoproteins to release glycans (Pg. 287, 3.3).

Magnelli et al. teaches a method for deglycosylating proteins, such as antibodies, with a dialyzable, non-cleavable, acid-derived, anionic surfactant and one or more glycosidases to form a deglycosylated antibody and glycan cleavage products (Pg. 2, Paragraph [0012] and Pg. 7, Paragraph [0097]), wherein the glycosidase is PNGase F (Pg. 6, Paragraph [0092)).

The reference further teaches wherein the method advantageously includes at least one of the following: (i) deglycosylation conditions that minimize oxidation, deamidation, and other unwanted chemical modifications of the protein or the glycans;
(ii) deglycosylation conditions that do not interfere with downstream analysis using mass spectrometry; (iii) complete deglycosylation that results in elimination of bias towards certain species of glycans; (iv) rapid reaction conditions that are convenient and cost effective; (v) preservation of function of the deglycosylated proteins; (vi) degradation of protein into peptides with protease and deglycosylation with a glycosidase in a single step; (vii) use of reduced amounts of glycosidase in a reaction, and (viii) availability of lyophilized reagents for deglycosylation suitable for adding to the glycosylated antibody (Pg. 5, Paragraph [0078)).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a free, labeled glycoprotein/sugar chain/glycan from an antibody/glycoprotein of Tayi et al, whom teaches an isolation-labeling step wherein a sugar-chain isolating enzyme is added to the solid phase in a container comprising a solid-phase bound glycoprotein to free the glycan/sugar chain into the liquid phase, eluting the hydrolyzed sugar chain/glycan in the liquid phase thereby separating from the solid phase/column-bound deglycosylated glycoprotein/antibody (and thus precluded by the “consisting of language in Claim 40), and isolating and labeling the eluted, free glycan/sugar chain with 2- aminobenzamide; with the method of Abe et al. of releasing solid phase/column-trapped sugar chain from a sugar-trapping substance and labeling the free/released sugar chain, wherein the processes are conducted sequentially in a single reaction vessel without elution,

because this is no more than the application of a known technique (trapping glycoprotein, hydrolyzing glycoprotein to free/release glycan and labeling the released glycan in the same reaction vessel) to a known method (trapping glycoprotein, hydrolyzing glycoprotein to free/release glycan, eluting free glycan and separately labeling glycan) ready for improvement to yield predictable results (trapping glycoprotein/antibody, hydrolyzing glycoprotein/antibody to release glycan and labeling glycan in the same reaction vessel as bound deglycosylated glycoprotein/antibody).

With regard to the substitution of an enzymatic deglycosylation (such as with PNGase) for the chemical (acid) deglycosylation of Abe et al., Kannicht teaches that both methods are art-recognized equivalents for releasing glycans.  Those of ordinary skill in the art would have been motivated to make this modification because:  1) it would eliminate the need for an elution/isolation step prior to glycan labeling as required by Tayi et al. and 2) enzymatic deglycosylation is more suitable than chemical deglycosylation for analytical methods.  There would have been a reasonable expectation of success in making these modifications because all of the references are reasonably drawn to the same field of endeavor, that is, the separation and labeling of glycans from glycoprotein.




It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a labeled glycoprotein sugar chain from an antibody of Tayi et al. and Abe et al. which consists of an isolation sub-step of:  adding a sugar chain-isolating (PNGase F) to a solid phase/column of a container comprising antibody (glycoprotein) with the combination of the PNGase F and an acid-derived anionic surfactant as taught by Magnelli et al., because this would advantageously aid the enzymatic deglycosylation of the antibody.

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Magnelli et al. teaches that the method advantageously includes at least one of the following benefits:
(i) deglycosylation conditions that minimize oxidation, deamidation, and other unwanted chemical modifications of the protein or the glycans; (ii) deglycosylation conditions that do not interfere with downstream analysis using mass spectrometry; (iii) complete deglycosylation that results in elimination of bias towards certain species of glycans; (iv) rapid reaction conditions that are convenient and cost effective; (v) preservation of function of the deglycosylated proteins; (vi) degradation of protein into peptides with protease and deglycosylation with a glycosidase in a single step; (vii) use of reduced amounts of glycosidase in a reaction, and (viii) availability of lyophilized reagents for deglycosylation suitable for adding to the glycosylated antibody.  There would have been a reasonable expectation of success in making this modification because all of the cited references are reasonable drawn to the same field of endeavor, that is, preparation and/or labeling of N-glycans from glycoprotein.
With regard to the amount of amount of glycoprotein in a range of 0.001-500 ug in the container of instant Claim 40, the Examiner notes that Tayi et al. discloses the addition of 50-100 µg of antibody (glycoprotein) into a container (column), thus anticipating the claimed concentration.  Alternatively, if the concentration of antibody does not directly correlate with the concentration of glycoprotein, the adjustment of the amount of glycoprotein in the container to within the claimed amounts/ranges would have been obvious because the determination of the optimal or workable ranges of the concentration of contained glycoprotein by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of glycoprotein in the container is directly affected by the amount of glycoprotein added to the container.  Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain the desired amount of glycoprotein.  There would have been a reasonable expectation of success in making this modification because the determination of the optimal or workable ranges of reagent components by routine experimentation was within the purview of the ordinary artisan prior to the effective filing date on the instant invention.

With regard to Claims 41-45, Tayi et al. teaches under heating conditions and in an open system (only bottom of column plugged) then adding a labeling reagent (2- aminobenzamide/2-AB, a protic/aprotic solvent [acetic acid and DMSO, which has a boiling point higher than the acetic acid] and the reducing agent sodium cyanoborohydride/NaBHaCN) to the isolated product in an eluted liquid phase, 
thereby obtaining a labeled glycoprotein sugar chain (Pg. 2, Figure 1 and Column 2, 2-AB labeling solution and Pg. 3, Procedure, 1.1-1.9 and Pg. 4, Procedure, 4.1).

With regard to Claim 46, Tayi et al. teaches performing a solid-liquid separation (column filtration) step after the labeling step to obtain a separate liquid containing the labeled, free glycans/sugar-chains (Pg. 5, Lines 12-16).

With regard to Claim 47, Tayi et al. teaches an antibody sample (containing unpurified glycoprotein in cell culture supernatant, see Pg. 2, Column 2, Lines1-4).

Claim 43 is rejected under 35 U.S.C. § 103 as being unpatentable over Tayi et al. (06/22/2015), in view of Abe et al. (US 2011/0046364 A1), as evidenced by Kannicht (2008) and Magnelli et al. (US 2015/0346194 A1), all of record, and further in view of Ruhaak et al. (WO 2011/038873 A1), cited in the IDS.

The teachings of Tayi et al, Abe et al., Kannicht and Magnelli et al. were discussed above.

None of the above references taught a method wherein the reducing agent is picoline borane, as required by Claim 43.

Ruhaak et al. (WO 2011/038873 A1) teaches that a common reducing agent for reductive amination of carbohydrate is sodium cyanoborohydride, which is toxic when hydrolyzed and may be too strong a reducing agent (Pg. 2, Lines 25-33).

The reference further teaches that 2-picoline borane (or 2-PB) is particularly effective for reductive amination of carbohydrate with improved conversion and/or selectivity and reduced toxicity compared to sodium cyanoborohydride (Pg. 3, Lines 5- 19).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Tayi et al., Abe et al,
Kannicht and Magnelli et al. for preparing a labeled glycoprotein sugar chain comprising
the use of the reducing agent sodium cyanoborohydride to substitute the 2-PB
reducing agent, as taught by Ruhaak et al. because the reference teaches that
they are art-recognized equivalent reducing agents.  Those of ordinary skill in the art
before the effective filing date of the claimed invention would have been motivated to
make this substitution because Ruhaak et al. teaches that 2-PB is particularly effective
for reductive amination of carbohydrate with improved conversion and/or selectivity and
reduced toxicity compared to sodium cyanoborohydride.  There would have been a
reasonable expectation of success in making this modification because both reducing
agents are known in the art for the same purpose of the reductive amination of
carbohydrate.

Response to Arguments

Applicant’s arguments, see Remarks, filed 12/02/2022, with respect to the rejection of Claims 40-47 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant's arguments filed 12/02/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Abe fails to teach construction of one reaction system which contains both labeled free sugar chain in the liquid phase and the deglycosylated glycoprotein captured by the solid phase and thus, cannot remedy the alleged deficiencies of Tayi (Remarks, Pg. 7, Lines 20-23).

This is not found to be persuasive for the following reasons, as discussed in the new rejections above, Tayi teaches construction of a single reaction system/column containing free sugar chain in a liquid phase and deglycosylated glycoprotein/antibody bound to a solid phase.  Abe et al. teaches a method of preparing a labeled glycan (sugar-chain) contained in a biological sample comprising: (a) trapping a sugar chain in a sugar-trapping substance, which is a substance for specifically trapping a sugar chain from a biological sample; (c) releasing/freeing the sugar chain from said sugar-trapping substance; and
(d) labeling the released sugar chain, wherein the processes (a), (c) and (d) are conducted sequentially in a single reaction vessel (thereby reading on the claimed limitation of a labeling sub-step of adding a labeling reagent to the free sugar chain in a single reaction system containing free sugar chain without elution.  While Abe et al. may use “open” comprising language in the cited claim above, the cited claim does not specifically require the presence of any additional component or method step, as precluded by the “consisting of claim language of the instant Claim 40, “isolation-labeling step”. Therefore, those of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious the modification of the single container method of Tayi which requires and elution of free glycoprotein in a liquid phase away from column bound deglycosylated glycoprotein before labeling, with the teaching of Abe that free glycoprotein may be labeled in a single container without elution.  This is no more than the application of a known technique to a known method ready for improvement to yield predictable results, as discussed at length above.

The Applicant argues that Abe discloses trapping a sugar chain, labeling the released sugar chain in a single reaction vessel but differs from the claimed invention in failing to add a labeling reagent to the liquid phase in a reaction system also containing deglycosylated glycoprotein captured by the solid phase (Remarks, Pg. 8, Lines 8-15).



In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, Tayi teaches construction of a single reaction system/column containing free sugar chain in a liquid phase and deglycosylated glycoprotein/antibody bound to a solid phase.  Abe et al. teaches a method of preparing a labeled glycan (sugar-chain) contained in a biological sample comprising releasing/freeing the sugar chain from said sugar-trapping substance; and labeling the released sugar chain, wherein the processes are conducted sequentially in a single reaction vessel (thereby reading on the claimed limitation of a labeling sub-step of adding a labeling reagent to the free sugar chain in a single reaction system containing free sugar chain without elution.  While Abe et al. may use “open” comprising language in the cited claim above, the cited claim does not specifically require the presence of any additional component or method step, as precluded by the “consisting of claim language of the instant Claim 40, “isolation-labeling step”. Therefore, those of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious the modification of the single container method of Tayi which requires and elution of free glycoprotein in a liquid phase away from column bound deglycosylated glycoprotein before labeling, with the teaching of Abe that free glycoprotein may be labeled in a single container without elution.  This is no more than the application of a known technique to a known method ready for improvement to yield predictable results, as discussed at length above.
The Applicant argues that the Examiner has not established a reason or motivation for the skilled artisan to modify Tayi to arrive at the claimed invention, noting that Tayi discloses a method requiring recovery of eluted free sugar chain/glycans to a separate container for measurement/analysis of glycans and deglycosylated antibody before labeling of the glycans (Remarks, Pg. 8, Lines 16-21 and Pg. 9).

This is not found to be persuasive for the following reasons, the Examiner notes that modifying Tayi in view of Abe as suggested would eliminate the need for an elution/isolation step prior to glycan labeling as required by Tayi et al., thus providing motivation to those of ordinary skill in the art to make the proposed modification.

The Applicant argues that the isolation of glycan from glycoprotein are expressly required to achieve their goal and the Examiner has not provided a reason or factual support that Tayi could be modified to stop or remove the step of “compete recovery” of the glycans.  The Applicant asserts that the skilled artisan would not have any reason or advantage in doing so as the preparation of a single reaction system containing both labeled free glycans and deglycosylated glycoprotein for respective measurement/analysis would not make sense for Tayi (Remarks, Pg. 10, Lines 1-13 and Pg. 11, Lines 1-9).




This is not found to be persuasive for the following reasons, the Examiner again notes that in the Claim Interpretation above, the phrase “consisting essentially of” has been construed as “comprising”.  Thus, there is no limitation in the claims prohibiting additional method steps or components therein.  Further, there is nothing in Tayi or any evidence provided by Applicant to indicate that labeling the free glycan in the liquid phase in the presence of column-bound deglycosylated antibody would prevent the “complete recovery” of labeled glycans (such as by a non-precluded later elution step) and/or the later measurement/analysis of said labeled glycans and the deglycosylated antibody.  The Examiner notes that Applicant has provided no evidence on the record or pointed to citation from the Tayi et al. reference to support the allegation that the isolating of glycan away from the glycoprotein antibody must be performed to “avoid undesired contamination such as with labeling agents”.  The Examiner further notes that modifying Tayi in view of Abe as suggested would eliminate the need for an elution/isolation step prior to glycan labeling as required by Tayi et al., thus providing motivation to those of ordinary skill in the art to make the proposed modification.

The Applicant argues that none of Abe, Kannicht or Magnelli remedy the alleged deficiencies of Tayi (Remarks, Pg. 10, Lines 14-22).

 This is not found to be persuasive for the following reasons, the Examiner
maintains that the combination of the cited references makes obvious the claimed
invention for reasons of record set forth in the prior action and above.

The Applicant argues that the instant invention provides a rapid method to provide labeled sugar chain for analysis in a short time, such as 3 hours.  Applicant asserts that such a result could not be expected from the cited references, alone or combined (Remarks, Pg. 11, Lines 10-16).

This is not found to be persuasive for the following reasons, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention (method performance in about 3 hours), it is noted that the features upon which applicant relies (i.e., any time limit to perform the method) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   The Examiner notes that the cited portion of the Specification at Pg. 61, Paragraph [0171] also requires a step of HPLC detection of 2-AB labeled sugar chain, which is also not recited in the instant claims.  Thus, the allegations of unexpected results are not commensurate in scope with the claimed invention.  Finally, the Examiner notes that with regard to the argument that such a short time period labeling and analysis “could not be expected from the cited references”, the Applicant has provided no evidence to support this allegation.  See MPEP 716.01(c), II. 

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        12/13/2022

/Melissa L Fisher/Primary Examiner, Art Unit 1611